JUDGMENT NOTE
 
$195,329.55
Chalfont, Pennsylvania
December 23, 2009
 
FOR VALUE RECEIVED, CLEARPOINT BUSINESS RESOURCES, INC. (herein after referred
to as “Maker”), a corporation with an address at 1600 Manor Drive, Chalfont,
Pennsylvania 18914, promises to pay to the order of AICCO, INC. (hereinafter
referred to as “Payee”), a corporation with an address at 101 Hudson Street,
33rd Floor, Jersey City, New Jersey 07302, at such address of Payee, or such
other address as Payee may designate from time to time in writing, the principal
sum of One Hundred Ninety-Five Thousand, Three Hundred Twenty-Nine Dollars and
Fifty-Five Cents ($195,329.55) lawful money of the United States of America
payable as hereinafter provided.  The payment of this amount shall be governed
by the terms of the Settlement Agreement, attached hereto (“Settlement
Agreement”).
 
1.           Modifications.  No waiver or modification of the terms of this Note
shall be valid unless in writing, signed by Maker and Payee.  Any modification
shall be valid only to the extent set forth in the writing.
 
2.           Waiver of Trial by Jury.  Each party, including the Maker and any
endorser, surety, accommodation party, or guarantor, waives all right to trial
by jury in any action or proceeding instituted in respect to this Note.
 
3.           Notices.  All notices, statements and requests to, and demands made
upon, a party in accordance with the provisions of this Note shall be in writing
and shall be deemed to have been given or made when presented for delivery, by
United States certified mail, return receipt requested, with postage prepaid, or
by Federal Express or other recognized same-day or overnight delivery service,
or hand-delivered by messenger, addressed to the party to receive the notice at
the address stated in the introductory paragraph of this Note or to such other
address as any party hereto shall from time to time direct by written notice
given in like manner.
 
4.           Captions; Governing Law.  The captions or headings of the
paragraphs in this Note are for convenience only and shall not control or affect
the meaning or construction of any of the terms or provisions of this
Note.  This Note shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania.
 
5.           Remedies.  Upon the occurrence of any Event of Default, the entire
unpaid principal sum hereunder plus all interest accrued thereon together with
all other sums due and payable to Payee under the Note, at the option of Payee,
shall become due and payable immediately without presentment, demand, notice of
nonpayment, protest, notice of protest or other notice of dishonor, all of which
are hereby expressly waived by Maker, except as otherwise provided in this
Note.  Upon the occurrence of any Event of Default, Payee shall have the option
to confess judgment against Maker, and execute immediately upon said judgment.
 

--------------------------------------------------------------------------------


 
6.           CONFESSION OF JUDGMENT.
 
THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT OF MAKER FOR AN ATTORNEY TO CONFESS
JUDGMENT AGAINST MAKER IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT,
MAKER HEREBY KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY, AND, ON THE ADVICE OF
COUNSEL UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS MAKER HAS OR MAY HAVE TO PRIOR
NOTICE AND AN OPPORTUNITY FOR HEARING PRIOR TO ENTRY OF JUDGMENT AND THE LEVY OR
ATTACHMENT OF ANY EXECUTION ISSUED ON SUCH JUDGMENT AS PROVIDED UNDER THE
CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA.
 
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, MAKER HEREBY EMPOWERS THE
PROTHONOTARY OR CLERK OF COURTS OR ANY ATTORNEY OF ANY COURT OF RECORD WITHIN
THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE TO APPEAR FOR PAYEE AND CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, AGAINST MAKER IN FAVOR OF PAYEE FOR THE THEN
UNPAID PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH ACCRUED INTEREST THEREON,
ACCRUED LATE CHARGES (IF ANY), COSTS OF SUIT, AND REASONABLE ATTORNEYS’ FEES AS
SET FORTH IN THE SETTLEMENT AGREEMENT.  ONE OR MORE EXECUTIONS MAY ISSUE
FORTHWITH UPON SUCH JUDGMENT OR JUDGMENTS.  MAKER HEREBY WAIVES AND RELEASES ALL
PROCEDURAL ERRORS IN SAID PROCEEDINGS, WAIVES STAY OF EXECUTION, AND WAIVES ALL
EXEMPTIONS FROM EXECUTION AND SALE NOW OR HEREAFTER PROVIDED BY LAW.  NO SINGLE
EXERCISE OF THE FOREGOING POWER TO CONFESS A JUDGMENT OR A SERIES OF JUDGMENTS,
SHALL BE DEEMED TO EXHAUST THIS POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE
HELD BY ANY COURT TO BE VALID, VOIDABLE, OR VOID; BUT THIS POWER SHALL CONTINUE
UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS PAYEE SHALL
ELECT UNTIL SUCH TIME AS PAYEE SHALL HAVE RECEIVED PAYMENT IN FULL OF THIS NOTE,
INCLUDING PRINCIPAL, INTEREST, LATE CHARGES, COSTS OF SUIT, AND ATTORNEY’S FEES,
PAYEE HEREBY WAIVES AND RELEASES ALL BENEFITS THAT MIGHT ACCRUE TO PAYEE BY
VIRTUE OF ANY PRESENT OR FUTURE LAWS EXEMPTING THE SAID PROPERTY OR ANY OTHER
PROPERTY, REAL OR PERSONAL, OR ANY PART OF THE PROCEEDS ARISING FROM ANY SALE OF
ANY SUCH PROPERTY, FROM ATTACHMENT, LEVY OR SALE UNDER EXECUTION, EXEMPTION FROM
CIVIL PROCESS OR EXTENSION OF TIME FOR PAYMENT, AS WELL AS THE RIGHT OF
INQUISITION ON ANY REAL ESTATE THAT MAY BE LEVIED UPON UNDER A JUDGMENT OBTAINED
BY VIRTUE HEREOF; AND THEY VOLUNTARILY CONDEMN THE SAME.  MOREOVER, MAKER WAIVES
PRESENTMENT FOR PAYMENT OF PRINCIPAL, DEMAND, NOTICE OF NON-PAYMENT, PROTEST,
AND NOTICE OF PROTEST HEREUNDER.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF and intending to be legally bound hereby, Maker has executed
this Note the day and year first above written.
 

WITNESS:     MAKER:            
/s/ Deegan Fardon
   
J. Phillips
 
 
   
CLEARPOINT BUSINESS RESOURCES, INC.
 
 
   
By:  /s/ John G. Phillips
 

 

COMMONWEALTH OF PENNSYLVANIA    )       ) ss.:   COUNTY OF BUCKS     )    

 
On this, the 23rd day of December, 2009, before me, the undersigned officer,
personally appeared JACK PHILLIPS, known to me (or satisfactorily proved) to be
the person whose name is subscribed to the within instrument, and acknowledged
that he/she executed the same for the purpose therein contained.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 
 
By:
/s/ Deegan Fardon       NOTARY PUBLIC  